Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-4 and 14-16 are allowable. The restriction requirement as set forth in the Office action mailed on 08/13/2022 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 5-13, 17 and 18 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Todd Garabedium on 07/12/2022.

The application has been amended as follows: 


1. 	(Original) A population of polypeptide variants based on a common scaffold, each polypeptide in the population comprising the scaffold amino acid sequence
Xsc1AELDXsc2Xsc3GVG  AXXIKXIXsc4XA  XXVEXVQXXK  QXILAX
(SEQ ID NO:165)
wherein, independently of one another,
Xsc1 is a scaffold amino acid residue selected from I and L;
Xsc2 is a scaffold amino acid residue selected from C and S;
Xsc3 is a scaffold amino acid residue selected from K and Y;
Xsc4 is a scaffold amino acid residue selected from E and Q; and
each X individually is a binding amino acid residue corresponding to any amino acid residue.

2. 	(Original) A population according to claim 1, in which each polypeptide comprises the scaffold amino acid sequence
LAEAKEAAXsc1A ELDXsc2Xsc3GVGAX XIKXIXsc4XAXX VEXVQXXKQX ILAXLP
(SEQ ID NO:166)
wherein Xsc1, Xsc2, Xsc3, Xsc4 and each individual X are as defined in claim 1.

3. 	(Previously Presented) A population according to claim 1, which comprises at least 1 x 104 unique polypeptide molecules.

4. 	(Withdrawn) A population of polynucleotides, characterized in that each member thereof encodes a member of a population of polypeptides according to claim 1.

5. 	(Withdrawn – Previously Presented) A combination of a polypeptide population according to claim 1 with a polynucleotide population that encodes said polypeptide population, wherein each member of said population of polypeptides is physically or spatially associated with the polynucleotide encoding that member via means for genotype-phenotype coupling.

6.	(Withdrawn – Previously Presented) A method for selecting a desired polypeptide having an affinity for a predetermined target from a population of polypeptides, comprising the steps:
(a) contacting the population of polypeptides of claim 1 with a predetermined target under conditions that enable specific interaction between the target and at least one desired polypeptide having an affinity for the target; and
(b) selecting, on the basis of said specific interaction, the at least one desired polypeptide from the remaining population of polypeptides.

7. 	(Withdrawn – Previously Presented) A method according to claim 6, further comprising the steps of providing a population of polynucleotides that encodes said polypeptide population and expressing said population of polynucleotides to yield said population of polypeptides.

8. 	(Withdrawn) A method according to claim 7, wherein each member of said population of polypeptides is physically or spatially associated with the polynucleotide encoding that member via means for genotype-phenotype coupling.

9. 	(Withdrawn – Previously Presented) A method for isolating a polynucleotide encoding a desired polypeptide having an affinity for a predetermined target, comprising the steps:
- selecting said desired polypeptide and the polynucleotide encoding it from a population of polypeptides according to the method of claim 6; and
- isolating the thus separated polynucleotide encoding the desired polypeptide.

10. 	(Withdrawn – Previously Presented) A method for identifying a desired polypeptide having an affinity for a predetermined target, comprising the steps:
- isolating a polynucleotide encoding said desired polypeptide according to the method of claim 9; and
- sequencing the polynucleotide to establish by deduction the amino acid sequence of said desired polypeptide.

11. 	(Withdrawn) A method for selecting and identifying a desired polypeptide having an affinity for a predetermined target from a population of polypeptides, comprising the steps:
(a) synthesizing each member of a population of polypeptides according to claim 1 on a separate carrier or bead;
(b) selecting or enriching the carriers or beads based on the interaction of the polypeptide with the predetermined target; and
(c) identifying the polypeptide by protein characterization methodology.

12. 	(Withdrawn – Currently Amended) A method for production of a desired polypeptide having an affinity for a predetermined target, comprising the steps:
- isolating and identifying a desired polypeptide using the method according to claim 10 
- producing said desired polypeptide.

13. 	(Withdrawn – Currently Amended) A method for production of a desired polypeptide having an affinity for a predetermined target, comprising the steps:
(aand

(b)

14. 	(Previously Presented) A Polypeptide comprising an amino acid sequence which is at least 97 % identical to
X1AELDX6X7GVG  AX12X13IKX16IX18X19A  X21X22VEX25VQX28X29K  QX32ILAX36
(SEQ ID NO:165)
wherein, independently of one another,
X1 is selected from I and L;
X6 is selected from C and S;
X7 is selected from K and Y;
X18 is selected from E and Q; and
each of X12, X13, X16, X19, X21, X22, X25, X28, X29, X32 and X36 is any amino acid residue.

15. 	(Previously Presented) A Polypeptide according to claim 14, which comprises an amino acid sequence which is at least 97 % identical to

LAEAKEAA  X1AELDX6X7GVG  AX12X13IKX16IX18X19A  X21X22VEX25VQX28X29K  QX32ILAX36  LP		(SEQ ID NO:166)

wherein all amino acid residues denoted X are as defined in claim 14.

16. 	(Previously Presented) The Polypeptide according to claim 14 further comprising a second polypeptide moiety, such that the polypeptide is a fusion polypeptide comprising
a first moiety which fulfils the sequence definition of claim 14, and
a second moiety with a desired function.

17.	(New)  A method for production of a desired polypeptide having an affinity for a predetermined target, comprising the steps:
- selecting and identifying a desired polypeptide according to the method of claim 11; and
- producing said desired polypeptide.


18.	(New)  A method for production of a desired polypeptide having an affinity for a predetermined target, comprising the steps:
(a) backtranslating a polypeptide identified using the selection and identification method according to the method of claim 11; and
(b) expressing the thus isolated polynucleotide to produce said desired polypeptide.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instant peptides of Claim 1 are free of the prior art. The closest prior art is that of WO 2013/009539, but is only 63% identical to SEQ ID NO: 165.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-18 are allowed.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654

/THOMAS S HEARD/Primary Examiner, Art Unit 1654